Citation Nr: 0101488	
Decision Date: 01/19/01    Archive Date: 01/24/01

DOCKET NO.  98-20 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a psychiatric disorder 
to include simple phobia.


REPRESENTATION

Claimant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Claimant


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel

INTRODUCTION

The claimant had service from September 21, 1989 to December 
5, 1989.  This matter came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the North 
Little Rock, Arkansas Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for 
simple phobia.  The claimant and his representative appeared 
before a Member of the Board at a hearing at the RO in 
November 2000.


REMAND

The Board notes that the claims file contains page 3 of a 
private medical report dated in May 1998; however, the 
complete medical report is not of record.  Additionally, 
private medical evidence of record reveals varying diagnoses 
to include from phobia, personality disorders, schizophrenia, 
and PTSD, some of which have been related a fear of swimming 
incident during service.  Moreover, the claimant has not had 
a VA psychiatric examination to determine the nature and 
etiology of his disability.  In view of a change in the law 
as described below, such examination is now indicated.

Finally, the Board observes that the claimant, in his initial 
claim for service connection, noted simple phobia, mental 
depression, anxiety, and psychosis.  However, the RO, in its 
denial, only addressed simple phobia.  Subsequently, the RO, 
in May and August 2000 rating decisions, denied entitlement 
to service connection for PTSD; however, a notice of 
disagreement with this denial did not appear to be of record.  
The Board notes the possibility that this issue may be 
inextricably intertwined with the certified issue of 
entitlement to service connection for simple phobia.  The 
fact that an issue is inextricably intertwined does not 
establish that the Board has jurisdiction of the issue, only 
that the Board cannot fairly proceed while there are 
outstanding matters that must be addressed.  See Harris v. 
Derwinski, 1 Vet. App. 180 (1991). 

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be codified at 
38 U.S.C.A. § 5100 et. seq.).  Among other things, this law 
redefines the obligations of the Department of Veterans 
Affairs (VA) with respect to the duty to assist.  This change 
in the law is applicable to all claims filed on or after the 
date of enactment of the Veterans Claims Assistance Act of 
2000, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, ___ 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Accordingly, this case is REMANDED for the following:

1.  After obtaining the appropriate 
release, the RO should attempt to obtain 
the complete copy of the May 1998 
examination report as well as any 
subsequent medical records.  The 
claimant's assistance should be requested 
as needed.  To the extent there is an 
attempt to obtain records that is 
unsuccessful, the claims folder should 
contain documentation of the attempts 
made.  The appellant and his 
representative should also be informed of 
the negative results.  38 C.F.R. § 3.159.

2.  The claimant should be afforded a VA 
psychological/psychiatric examination(s) 
to determine the nature and etiology of 
the claimant's disability.  The claims 
folder should be made available to the 
examiner(s) for review before the 
examination(s).  The examiner(s) should 
provide an opinion as to the nature of 
the claimant's current disability and 
whether it is more likely than not that 
this disability is related to his period 
of active service to include whether it 
was aggravated therein.  The examiner(s) 
should provide reasons and bases for this 
opinion(s).

3.  Inasmuch as the issue of entitlement 
to service connection for an acquired 
psychiatric disorder, to include PTSD, is 
deemed to be "inextricably intertwined" 
with the issue of entitlement to service 
connection for simple phobia, the RO must 
review the claims file and ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  
If a timely notice of disagreement is 
filed, the claimant and representative, 
if any, should be furnished with a 
statement of the case and given time to 
respond thereto.

Thereafter if the benefits sought are not granted, after 
appropriate notice, the case should be returned to the Board, 
if in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  No action is required of the 
appellant until he is notified.  The claimant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



